          Case 1-20-01102-reg Doc 1-4 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                              709652/2017
FILED: QUEENS  COUNTY CLERK 02/08/2019 10:52 AM
NYSCEF DOC. NO. 463                                                                                                                                                                  RECEIVED NYSCEF: 02/08/2019



          SUPREME                  COURT                 OF THE                STATE            OF NEW              YORK
          COUNTY                 OF QUEENS

            MANUEL            ROEL,                   individually                     and      Derivatively              as          Index      No.       709652/17
            50%       Shareholder                   of ROEL                & HSU                CORP,          as 25%
            Shareholder                  of       CHRL             REALTY                  CORP,   as 25%
            Shareholder              of RLCH,                    INC       and         as 25% Shareholder
                                  48*
            of    190-15                Avenue                   Corp.,
                                                                                                 Plaintig

                                                    -against-


            JOE       HSU,             ESTHER               HSU,               ROEL            & HSU            CORP,
                                                                                                                     48™
            RLCH,              INC.,      CHRL             REALTY                  CORP.,              190-15
            AVENUE     CORP.,    MOU YANG LAM,    KWAN                                                                                VERIFIED ANSWER                                  TO FIRST
            CHO CHEUNG,       MING  KAM CHEUNG,  HEONG                                                                                AMENDED   VERIFIED                                 COMPLAINT
            LENG  LOU,  JIM GUO LIN,   KAM MING LAM and                                                                               AND COUNTERCLAIM
            SIU     LING               WONG,
                                                                                                 Defendants,



            STEVEN   CHEUNG,  MING   YUNG CHEUNG,
            GUI ZHEN   CHEN, CHEUNG,   CHIN CHAU,
            TUNG SUET RUBY LAM and WONG KUK
            TAN,
                                                                        Defendants/Intervenors,


          SIRS:
3
                          PLEASE                 TAKE            NOTICE                 that     the      defendants              JOE         HSU,        ESTHER                HSU,          ROEL           & HSU

                                                                                                                    48™
          CORP,           CHRL             REALTY                   CORP               AND         190-15                      AVENUE                  CORP              as and         for     their       Verified


          Answer          to the         First      Amended                Verified             Complaint               by their        attorneys            Jack        L. Glasser,          P.C       hereby          set


          forth     and        alleges           as follows:


                                              ANSWERING                            THE           VERIFIED                 AMENDED                       COMPLAINT


                          1.              Denies           knowledge                   and      information              sufficient             to form          a belief        as to the          truth          of the


          allegadena              designated               in the         complaint               as to paragraph                  numbered               "1",      "2",      "3",     "4",      "5",       "6",      "7",


          "8",     "9",        "10",      "11",          "12",         "13",       "14",         "15",      "16",        "17",         "18",      "19",          "20",       "21",      "22",       "23",           "24",


          "25",     "26",         "27",          "28",      "29",         30",         "31",      "32",      "33",        "34",         "35",      "36",         "37",       "38",       "39",       "40",          "41",


          "42",      "43",        "44",          "45",      "46",         "47",         "48",      "49",        "50",      "51",        "52",        "53",       "54",        "55",      "56",       "57",          "58",


          "59",      "60",        "61",          "62",      "63",         "64",         "65",      "66",        "67",      "68",        "69",        "70",       "71",        "72",      "73",       "74",          "75",

          "76"
                    "77",        "78",        "79",        "80",          "81",         "82",      "83",        "84",      "85",         "86",       "87",        "88",        "89",      "90",         "91",         and


          respectfully             refers          all   questions                of    law      or construction                 of    any       documents                 alleged       to this        honorable




          February 8, 2019 (10 35am)

        .. E \Docun«;uiklefnpled\Hsu adv. Roel (11039) AMENDED ANSWER redone 2 8 19 wpd
                                                                                                               1 of 9
          Case 1-20-01102-reg Doc 1-4 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                     709652/2017
FILED: QUEENS  COUNTY CLERK 02/08/2019 10:52 AM
NYSCEF DOC. NO. 463                                                                                                                                          RECEIVED NYSCEF: 02/08/2019



         court.


                                                  ANSWERING                        THE            FIRST        CAUSE          OF ACTION


                        2.            Repeats          and     reiterates         each       and    every       denial      heretofore           set forth      and   designated                in


         the      complaint           as to paragraph             numbered               "92".


                        3.            Denies         knowledge              and    information               sufficient      to form           a belief      as to the       truth     of     the

                                                                                                                                                                      "96"
         allegations           designated             in the    complaint            as to paragraph                  numbered         "93",      "94",      "95",               and        "97".


                        4.             Specifically            denies       the    truth      of the        allegations       designated            in the     complaint             as to


         paragraph            numbered           "98".


                                                ANSWERING                         THE        SECOND               CAUSE           OF AC¶¶ON

                        5.            Repeats          and     reiterates         each       and    every       denial      heretofore           set forth      and   designated                in


          the     complaint           as to paragraph             numbered               "99".


                        6.             Specifically            denies       the    truth      of the      allegations         designated            in the     complaint             as to

                                                 "100"
          paragraph           numbered


                                                 ANSWERING                         THE           THIRD          CAUSE            OF ACTION

                        7.            Repeats          and     reiterates         each       and    every       denial      heretofore           set forth      and   designated                in


         the      complaint           as to paragraph             numbered               "101".


                        8.            Specifically             denies       the    truth     of    the    allegations         designated            in the     complaint             as to

                                                                             "104"
          paragraph           numbered           "102",         "103",                      and    "105".


                                                ANSWERING                         THE       FOURTH                CAUSE           OF     ACTION


                        9.            Repeats          and     reiterates         each      and     every       denial      heretofore           set forth      and   designated               in


          the     complaint           as to paragraph             numbered               "106".


                        10.           Denies          knowledge             and    information               sufficient      to form           a belief    as to the       truth       of     the


          allegations         designated           in the complaint                as to paragraph                numbered         "107",          108",     "109",    "110",          "111",

          "112"               "I13"
                      and                 and    respectfully            refers       all    questions           of   law   and    construction              to the   court.


                                                  ANSWERING                        THE           FIFTH         CAUSE          OF ACTION


                        11.            Repeats         and     reiterates         each       and    every       denial      heretofore           set forth      and   designated               in


          the     complaint           as to paragraph              numbered              "114".


                        12.            Denies         knowledge             and    information               sufficient      to form           a belief    as to the         truth     of     the


          February 8, 2019 (10 34am)

          E.NDocument\defnpledh              adv Roel (11039) AMENDED ANSWER redone 2 8 19 wpd
                                                                                                   2 of 9
          Case 1-20-01102-reg Doc 1-4 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                709652/2017
FILED: QUEENS  COUNTY CLERK 02/08/2019 10:52 AM
NYSCEF DOC. NO. 463                                                                                                                                         RECEIVED NYSCEF: 02/08/2019



                                                                                                                                                  "116"
          allegations         designated           in the     complaint            as to paragraph                numbered            "115",                   and   "117".


                                               ANSWERING                         THE          SIXTH          CAUSE            OF ACTION


                        13.         Repeats         and     reiterates          each      and     every      denial      heretofore            set forth       and   designated            in


          the   complaint           as to paragraph               numbered             "118".


                        14.         Specifically            denies       the     truth     of the     allegations           designated            in the      complaint           as to

                                               "I19"
          paragraph           numbered                      and      "120".


                                              ANSWERING                       THE        SEVENTH                CAUSE          OF       ACTION


                        15.         Repeats         and     reiterates          each      and     every      denial      heretofore            set forth       and   designated            in


          the   complaint           as to paragraph               numbered             "121".


                        16.         Denies         knowledge             and     information              sufficient       to form        a belief         as to the      truth      of the

                                                                                                                                                                                     "126"
          allegaticñs         designated        in the       complaint           as to paragraph               numbered         "122",         "123",       "124",       "125",

                  "127"
          and                 and   respectfully            refers     all     questions          of law       and     construction            to this      court.


                                               ANSWERING                       THE        EIGHTH               CAUSE          OF       ACTION


                        17.         Repeats         and     reiterates          each      and     every      denial      heretofore            set forth      and    designated            in


          the   complaint           as to paragraph               numbered             "128".


                        18.         Denies         knowledge             and     information              sufficient       to form        a belief        as to the       truth      of   the

                                                                                                                                                                                     "133"
          allegations         designated        in the complaint                 as to paragraphnumbered                        "129",         "130",       "131",       "132",

                  "134"
          and                 and   respectfully            refers     all     questions         of law       and      construction            to this      court.


                                               ANSWERING                        THE           NINTH          CAUSE            QF ACT_[QN


                        19.         Repeats         and     reiterates          each     and      every      denial      heretofore            set forth      and    designated            in


          the   complaint           as to paragraph             numbered             "135".


                        20.         Denies         knowledge             and     information              sufficient       to form        a belief        as to the       truth      of the

                                                                                                                                                                             "139"
          allegations          designated          in the     complaint            as to paragraph               numbered             "136",      "137",        "138",                    and

          "140"
                     and      respectfully         refers      all   questions           of     law   and      construction           to this      court.


                                               ANSWERING                        THE        TENTH             CAUSE            OF ACTION


                        21.          Repeats        and     reiterates          each      and     every      denial      heretofore            set forth      and    designated            in


          the     complaint         as to paragraph               numbered             "141".


                        22.          Denies        knowledge             and     information              sufficient       to form        a belief        as to the       truth      of the


          February 8, 2019 (10 34am)

          E \Document\defnpled\Hsu adv Roc1(11039) AMENDED ANSWER redone 2 8 19 wpd
                                                                                                3 of 9
          Case 1-20-01102-reg Doc 1-4 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                               709652/2017
FILED: QUEENS  COUNTY CLERK 02/08/2019 10:52 AM
NYSCEF DOC. NO. 463                                                                                                                                      RECEIVED NYSCEF: 02/08/2019



                                                                                                                                                         "144"            "145"
         allegations           designated          inthe     complestastoparagraphnumbered"142","143",                                                             and                 and


          respectfully          refers      all   qüéstions         of    law     and     construction           to this     court.




                                             ANSWERING                     THE         ELEVENTlI                 CAUSE          OF ACTION


                         23.        Repeats          and     reiterates         each      and    every      denial      heretofore          set forth        and   designated             in


          the   complaint          as to paragraph                numbered             "146".


                         24.        Denies          knowledge             and    information             sufficient        to form        a belief      as to the      truth      of the

                                                                                                                                                              "149"
          allegations           designated          in the       complaint         as to paragraph              numbered          "147",        "148",                   and     "150".


                                             ANSWERING                       THE        TWELFTH                 CAUSE          OF     ACTION


                         25.        Repeats          and     reitates           each      and    every      denial      heretofore          set forth        and   designated             in


          the   complaint          as to paragraph                numbered             "151".


                         26.        Denies          knowledge             and    information             sufficient        to form        a belief      as to the      truth     of    the

                                                                                                                                "152"                "153"
          allegations          designated           in the    complaint           as to paragraph              numbered                      and                 and   respectfully


          refers      all   questions        of    law     and     construction            to this   court.


                                          ANSWERING                      THE      THIRTEENTH                          CAUSE       OF ACTION

                         27.        Repeats          and     reiterates         each      and    every      denial      heretofore          set forth        and   desigñatad           in


          the   complaint          as to paragraph                numbered             "154".


                         28.        Denies          knowledge             and    information             sufficient      to form          a belief     as to the       truth     of the

                                                                                                                                  "155"
          allegations          designated           in the    complaint            as to paragraph              numbered                       and    "156".


                                         ANSWERING                       THE      FOURTEENTH                          CAUSE          OF     ACTION


                         29.        Repeats          and     reiterates         each     and     every      denial      heretofore          set forth        and   designated           in


          the   complaint          as to paragraph                numbered             "157".


                         30.         Specifically            denies       the   truth      of the    allegations           designated          in the     compi=int            as to


          paragraph            numbered           "158".


                                            ANSWERING                     THE          FIFTEENTH                 CAUSE          OF ACTION

                         31.        Repeats          and     reiterates         each      and    every      denial      heretofore          set forth        and   designated           in


          the      complaint        as to paragraph               numbered             "159".


                         32.         Denies         knowledge             and    information             sumcient        to form          a belief      as to the      truth     of the


          February 8, 2019 (10 34am)

          E \DocumentideS:;!dJi-a            adv Roel (11039)A_uimnED              ANSWER redone 2 8 19 wpd
                                                                                                4 of 9
          Case 1-20-01102-reg Doc 1-4 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                         709652/2017
FILED: QUEENS  COUNTY CLERK 02/08/2019 10:52 AM
NYSCEF DOC. NO. 463                                                                                                                                               RECEIVED NYSCEF: 02/08/2019



          idlegations            designated          in the complaiñt              as to paragraph               numbered             "160",         "161",       "162",       "163",      "164",

                        "166"               "167"
          "165",                    and                 and     respectfully             refers     all    questions          of law       and        construction             to this     court.




                                              ANSWERING                      THE         SIXTEENTH                   CAUSE              OF ACTION


                        33.           Repeats          and     reiterates         each      and     every        denial     heretofore               set forth       and     designated             in


          the   complaint            as to paragraph                numbered             "168".


                        34.           Denies         knowledge              and    information              sufficient        to form           a belief         as to the       truth     of the


          allegations            desigñsted          in the complaint              as to paragraphnambered                            "169",         "170",       "171",       "172",      "173",

                                                                                            "180"
          "174",        "175",       "176",       "177",        "178",         "179",                     and    "181".


                                          ANSWERING                      THE       SEVENTEENTH                            CAUSE            OF ACTION


                        35.           Repeats          and     reiterates         each      and     every        denial     heretofore               set forth       and     designated             in


          the   complaint            as to paragraph                numbered             "182".


                        36.           Denies         knowledge              and    information              sufficient        to form           a belief         as to the       truth     of the


          allegations            designated          inthe     complaint           as to paragraph               numbered             "183",         "184",       "185",       "186",      "187",

                        "189"
          "188",                    and     "190".


                                          ANSWERING                      THE        EIGHTEENTH                            CAUSE          OF ACTION


                        37.           Repeats         and      reiterates         each      and     every       denial      heretofore               set forth       and     designated          in


          the   complaint            as to paragraph                numbered             "191".


                        38.           Denies         knowledge              and    infor=ation              sufficient        to form           a belief      as to the          truth     of the

                                                                                                                                                                                   "195"
          allegations            designated          in the     complaiñt               as to paragraph              numbered            "192",          "193",       "194",                   and


          "196".


                                                  AS AND            FOR        A FIRST              AFFIRMATIVE                         DEFENSE


                        39.           The     claims         upon      which       the complaint                is based      fails     to state        a claim       upon       which      relief


          can      be granted.


                                              AS AND            FOR A SECOND                         AFFIRMATIVE                         DEFENSE


                        40.           Plaintiff        lacks        standing       on his         derivative         claim.


                                               AS AND               FOR A THIRD                     AFFIRMATIVE                         DEFENSE


                        41.           Plaintiff        has failed           to name,        serve         and join        necessary            and     dispensable           parties       in this


          February 8, 2019 (10·34am)

        . E \DocumentWefnpledWsu adv Rocl (11039) AMENDED ANSWER redone 2 8 19 wpd
                                                                                                  5 of 9
          Case 1-20-01102-reg Doc 1-4 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                              709652/2017
FILED: QUEENS  COUNTY CLERK 02/08/2019 10:52 AM
NYSCEF DOC. NO. 463                                                                                                                                                     RECEIVED NYSCEF: 02/08/2019



         action.


                                               AS AND              FOR A FOURTH                                 AFFIRMATIVE                     DEFENSE


                         42.         Any         or all     of the          claims       made         by the plaintiff             which       are equitable              innature         are barred


         by     the   Doctrine           of Unclean               Hands.


                                                  AS AND              FOR            A FIFTH               AFFIBMATIVE                        DEFENSE


                         43.         All        or a portion                of plaintiff            s claims        should      be dismissed                   based      upon       docn.=entacf


         evidence.


                                                  AS_AND              FOR A SIXTH                          AFFIRMATIVE                        DEFENSE


                         44,         All        or a portion                of   plaintiff          s claims        are   barred       by     the     applicable            statutes       of


         Limitations.


                                              AS AND              FOR A SEVENTH                                 AFFIRMATIVE                         DEFEN]5E


                         45.         Plaintiff            has      failed        to mitigate              the     damages       alleged         in the         complaint.


                                              AS AND              FOR AN EIGHTH                                 AFEIRMATIVE                         DEFENSE


                         46.         All        or a portion                of plaintiff            s claims        are barred         by     the     Statute          of Frauds.


                                                 AS AND               FOR A NINTH                          AFFIRMATIVE                        DEFENSE


                         47.         All        or a portion            of plaintiff                s claime        are barred         by reason           of accord          and       satisfaction.


                                   AS AND           FOR A COUNTERCLAIM                                                   AGAINST              TIJE        PLAINTIFF
                                                 AND CROSS  CLAIM  AGAINST                                                  THE        DEFENDANTS


                         48.         Answering                  defendants               demand            that    RLCH        Inc     should          be dissolved              and     the    assets


         sold      and     distributed            in accordance                   with        the    respective           shares       of the        parties      due       to the      fact    that    the


         shareholdars              are     hopelessly              deadlock              and       have     committed           gross        acts     of malfeasance.


                                                       AS AND                    FOR A SECOND   COUNTERCLAIM
                                                                            AGAINST      THE DEFENDANTS

                         49.         Should           the       plaintiff          recover          any     damages          in this       action,       such      damages             are the     result


         of     the      actions         of     omission             and         co==iccion                 of     the    co-defendants                 and       these       defendants               seek


         contribution              and        indemnification                    from        the    co-defandws               for    such      claims.




          February 8, 2019 (10 34am)

          E \DocumentWrap!-elh                  adv Roel (11039) AMENDED ANSWER redone 2 8.19 wpd
                                                                                                          6 of 9
          Case 1-20-01102-reg Doc 1-4 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                709652/2017
FILED: QUEENS  COUNTY CLERK 02/08/2019 10:52 AM
NYSCEF DOC. NO. 463                                                                                                                                                        RECEIVED NYSCEF: 02/08/2019




                      WHEREFORE,                         defendants              Joe    Hsu,        Esther     Hsu,      Roel       &     Hsu       Corp,             CHRL        Realty      Corp        and

                       48*
          190-15                 Avenue                Corp     demands            that       the     complaint              be    dismissed                in       its    entirety       and       further


          demeds         judgment                 on     the    counterclaim               and        cross     claims            together           with            such      other,      further        and


          different     relief        as to this          court       may        seem     to be just           and     proper           in the      premises.


          Dated:      Jamaica,             New         York

                      February             8, 2019
                                                                                                                  Jack       L.          asser,      P.C.


                                                                                                     By:
                                                                                                                  Jack       L.    GI        ser,    E           .

                                                                                                                  Attorney                   r Joe          su,
                                                                                                                  Esther           H         , Ro          & HSU              Corp,
                                                                                                                  CHRL             R         ty      orp         and
                                                                                                                                         *
                                                                                                                     190-15         4             venue              Corp
                                                                                                                     89-10        Sutp        in Blvd
                                                                                                                  Jamaica,              New         York             11435

                                                                                                                  (718)   526-8100
                                                                                                                  Our file no.: 11,039
          To:         Robert          D.
                                   Werth,      Esq.

                      Attomey    for plaintiff
                      666 Greenwich       Street - Suite                         507
                      New        York,      NY          10014

                      (212)       685-5445


                      Amy      Chen,    PLLC
                      Attorney      for  Mou                   Yang       Lam,         Kwan         Cho      Cheung,
                      Ming        Kam         Cheung,             Heong          Leng     Lou,
                      41-25        Kissena        Blvd            - Suite        128

                      Flushing,            NY          11355


                      Daniel          Millman,            Esq.
                      Law        officesYang    & Associates
                                                  of
                      Attorneys       Jim Guo Lin,
                                            for          Kam                              Ming         Lam      and      Siu      Ling        Wong
                      9 East Broadway      - Suite   302
                      New York,    New York        10038


                      Janice          Goldberg,               Esq
                      Herrick          Feinstein              LLP
                      Attorneys             for        RLCH         Inc
                      2 Park          Avenue
                      New        York,        NY         10016
                      212-592-1400




                      (All      via     ECF)




          February 8, 2019 (10 34am)

          E \Document\defnpled\Hsu adv Roel (11039) AMENDED ANSWER redone 2 8.19 wpd
                                                                                                     7 of 9
          Case 1-20-01102-reg Doc 1-4 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                  709652/2017
FILED: QUEENS  COUNTY CLERK 02/08/2019 10:52 AM
NYSCEF DOC. NO. 463                                                                                                                            RECEIVED NYSCEF: 02/08/2019




                                                                                   VERIFICATION




          STATE           OF        NEW YORK                       )
                                                                   )ss.:
          COUNTY                 OF QUEENS                         )


                         JOE        HSU,     being       duly      sworn    deposes        and      says:


                         1.            I am a named             defendant        in this   action      and   I am personally        familiar     with     the   following


          facts.


                         2.            I have     read     the foregoing          VERIFIED            ANSWER            TO FIRST         AMENDED            VERIFIED


          COMPLAINT                   AND COUNTERCLAIM                              and    the contents       therein    are true       to my own       knowledge           and


          belief        accept       as to those         matters       alleged     to be upon          information       and   belief     and    as to those        matters


          I believe           the   same     to be true.




                                                                                                                                           JOE    HSU



          Sworn          to before

          day      of   FEBRU                     2018




          NOTARY                 PUBLI

          My       commission              expires:
          (Affix        stamp        or seal)



                                MARCIA 0;ANE GREAVES
                             Nolary Public State of New Yult
                                    Nc, 01'GR821786/
                               Qualified in Queens Co•Jnty
                          Commission Expires Februan 22, 20




          February 8, 2019 (10 34am)                                                                                                      _,

          E \Document\defnpled\Hsu adv Roel (11039) AMENDED ANSWER redone 2 8.19.wpd
                                                                                           8 of 9
          Case 1-20-01102-reg Doc 1-4 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                         709652/2017
FILED: QUEENS  COUNTY CLERK 02/08/2019 10:52 AM
NYSCEF DOC. NO. 463                                                                                                                                 RECEIVED NYSCEF: 02/08/2019



         Pursuant          to 22       NYCRR                130-1.1,      the    undersigned,        an attorney      admitted               to practice      in the     courts     of
         New        York        State,          certifies        that,     upon      information        and    belief    and             reasonable         inquiry,      (1)   the
         contentions                contained          in     the      annexed       document            are     not    frivolous        and    that    (2)   if the     annexed
         decümêñt         is an initiating     pleading,   (i.), the matter                         was        not     obtained     through       illegal    conduct,       or that
         if it was,     the attorney      or other persons      responsible                        for     the    illegal     conduct        are non     participating        in the

       ¡ matter       or sharing          in any fee earned                therefrom        and    that    (ii) if the matter      involves             potential      claims    for
         personal          injury      or wrongful   death,                the matter      was     not    obtained    in violation       of 22          NYCRR           1200.41-a


         Dated:        Jamaica,          New         York

                       February           8, 2019




                                                                                                                            JACK    L.   G     /ASSER




          February 8, 2019 (10 34am)

          E \Docummf4±pkJJIsu                   adv Roel (11039) AMENDED ANSWER redone2819wyd
                                                                                                9 of 9
